                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


DESHAUN STATEN,

                           Plaintiff,

             v.                                       Case No. 20-CV-1009

L. BUCHANAN,
GARETH FITZPATRICK,
DR. KELSEY STANGE,
DR. DANIEL NORGE,
LARRY FUCHS, KEVIN GARCEAU,
GWEN SHULTZ, LINDSEY WALKER,
MARY LARSON, T. MILLER, and
DENISE VALERIUS,

                           Defendants.


                                        ORDER


      Plaintiff Deshaun Staten, a prisoner at Columbia Correctional Institution

(CCI) who is representing himself, filed a civil rights complaint under 42 U.S.C.

§ 1983 on July 6, 2020, alleging that the defendants violated his constitutional rights.

(ECF No. 1.) That same day he filed a motion for a preliminary injunction. (ECF No.

2). He also filed a motion to use funds from his release account to pay for his trust

account statement (ECF No. 7) and a motion to screen the complaint. (ECF No. 10.)

      Not all parties have had the opportunity to fully consent to magistrate judge

jurisdiction under 28 U.S.C. § 636(c). Nonetheless, the court has jurisdiction to screen

the amended complaint under the Wisconsin Department of Justice’s limited consent

to the exercise of magistrate judge jurisdiction as set forth in the Memorandum of



       Case 2:20-cv-01009-WED Filed 08/28/20 Page 1 of 19 Document 11
Understanding between the Wisconsin Department of Justice and this court. This

order resolves Staten’s motions and screens his complaint.

              Motion for Leave to Proceed without Prepaying the Filing Fee

      The Prison Litigation Reform Act (PLRA) applies to this case because Staten

was a prisoner when he filed his complaint. See 28 U.S.C. § 1915(h). The PLRA allows

the court to give a prisoner plaintiff the ability to proceed with his case without

prepaying the civil case filing fee. 28 U.S.C. § 1915(a)(2). When funds exist, the

prisoner must pay an initial partial filing fee. 28 U.S.C. § 1915(b)(1). He must then

pay the balance of the $350 filing fee over time, through deductions from his prisoner

account. Id

      On July 14, 2020, Staten filed a motion for leave to proceed without

prepayment of the filing fee. (ECF No. 6.) On July 16, 2020, the court ordered Staten

to pay the initial partial filing fee of $1.45 by August 6, 2020. Staten paid the initial

partial filing fee on August 7, 2020. The court will grant Staten’s motion for leave to

proceed without prepayment of the filing fee and allow him to pay the remainder of

the filing fee over time in the manner explained at the end of this order.

       Motion to Pay Fee for Trust Account Statement out of Release Account

      Staten also filed a motion requesting that the court order CCI to deduct the

fees for his trust account statement out of his release account. (ECF No. 7.) According

to Staten, the fee to print out his six-month trust account statement would not be

more than $1.00. He claims that, if the court does not allow him to pay for this fee out




                                      2
       Case 2:20-cv-01009-WED Filed 08/28/20 Page 2 of 19 Document 11
of his release account, he will suffer the irreparable harm of having the claim

dismissed.

      This court lacks the authority—statutory or otherwise—to order that a

prisoner be allowed to tap into his release account to pay current (or future) litigation

costs. Cf. Wilson v. Anderson, No. 14-CV-0798, 2014 WL 3671878, at *3 (E.D. Wis.

July 23, 2014) (declining to order that a prisoner’s full filing fee be paid from

his release account, “[g]iven the [DOC’s] rationale for segregating funds into

a release account” and the absence of any statutory authority allowing the court to

do so). Denying prisoners the use of their release accounts to fund litigation costs is

also prudent given that those accounts are “restricted account[s] maintained by the

[DOC] to be used upon the prisoner’s release from custody.” Id. Permitting a prisoner

to invade that account for litigation costs could be a detriment to that prisoner’s

likelihood of success post-incarceration, see Wis. Admin. Code § DOC 309.466 (stating

that disbursements from a prisoner’s release account are authorized “for purposes

that will aid the inmate’s reintegration into the community”), especially if the

prisoner is overly litigious. Considering the stated purpose of the release account, the

court denies his motion.

                           Motion to Screen the Complaint

      On August 26, 2020, Staten filed a motion requesting the court to expedite

screening the complaint. (ECF No. 10.) Because the court is now screening his

complaint, his motion is moot. However, in his motion, Staten states that, once the




                                      3
       Case 2:20-cv-01009-WED Filed 08/28/20 Page 3 of 19 Document 11
complaint is screened and defendants have answered, he will be ready to file his

motion and brief for summary judgment. (ECF No. 10 at 1.)

       The court cautions Staten that, if his claims survive screening, he must abide

by the scheduling order the court will issue after the defendants answer the amended

complaint. Discovery should not be served until the court issues a scheduling

order.

                               Screening of the Complaint

       Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint if the prisoner raises

claims that are legally “frivolous or malicious,” that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915A(b).

       In determining whether the complaint states a claim, the court applies the

same standard that applies to dismissals under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v.

Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a claim,

a complaint must include “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain

enough facts, accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads




                                        4
         Case 2:20-cv-01009-WED Filed 08/28/20 Page 4 of 19 Document 11
factual content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. § 1983 a plaintiff must allege that

someone deprived him of a right secured by the Constitution or the laws of the United

States, and that whoever deprived him of this right was acting under color of state

law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing

Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). The court

construes pro se complaints liberally and holds them to a less stringent standard than

pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792

F.3d 768, 776 (7th Cir. 2015)).

                             The Complaint’s Allegations

      Staten’s complaint is 21 pages long. (ECF No. 1.) Pages 1-17 appear to be one

separate complaint, and pages 18-21 appear to be another complaint. (Id.) On the

whole Staten’s allegations do not appear to follow any organizational structure or

timeline, and many of his allegations are incomplete or half thoughts, leaving the

court to speculate as to connections between defendants, dates, documents, and

incidents. As such, the court has summed up his allegations to the best of its ability.

      Staten begins by alleging that he suffers from numerous mental health

conditions, including “severe depression, schizophrenia, ADHD, PTSD, and academic

dysfunction impulse behavior.” (Id. at 3.) As a result of his mental health issues, he

has attempted suicide many times, using many methods, including overdosing and

starvation. (Id.)




                                       5
        Case 2:20-cv-01009-WED Filed 08/28/20 Page 5 of 19 Document 11
      Staten alleges that the “psychologicals defendants” knew of his mental health

issues and knew he needed programming and treatment that CCI could not provide.

(ECF No. 1 at 5.) The “psychologicals defendants” also knew about plaintiff’s hunger

strike and failed “to follow DAI policy and procedure Hunger Strike # 300.00.57.” (Id.)

In addition to the “pyschologicals defendants,” Staten alleges that defendant Dr.

Kelsey Stange knew he was on a hunger strike because he had filed an inmate

complaint on May 6, 2020 concerning his hunger strike. (Id. at 6.) Also, during a face-

to-face examination, Dr. Stange allegedly told Staten that “she will make sure he do

[sic] not get any mental health treatment on her watch, because Dr. Stange don’t like

prisoners that physical assaulting [sic] at staff member.” (Id.) Staten further alleges

that defendant Dr. Daniel Norge knew he was on a hunger strike but refused to follow

DAI policy. (Id. at 7.) Staten includes a list of “the common types of deliberate

indifference” he experienced but does not provide specific details, such as who was

involved or when these incidents allegedly happened. (Id.)

      Staten next alleges that defendant L. Buchanan knew about his hunger strike

because Staten had filed a health services request letting the health services unit

know he was undergoing a hunger strike. (ECF No. 1 at 8.) However, Buchanan

“showed she did not care about plaintiff’s life.” (Id.)

      Staten then describes how he is currently suffering from pain in his wrist and

back. (ECF No. 1 at 8.) He put in a health services request but has been waiting over

six months to see a nurse to address this pain. (Id.)




                                       6
        Case 2:20-cv-01009-WED Filed 08/28/20 Page 6 of 19 Document 11
        Staten further alleges that defendant Gareth Fitzpatrick knew he was on a

hunger strike and that his blood count was low; his urine had ketones; and his

kidneys were low-functioning. (ECF No. 1 at 8.) He states that Fitzpatrick did not

address these issues. (Id.) Defendants Gwen Schultz and Kevin Garceau also were

aware of Staten’s hunger strike because they were emailed Staten’s inmate complaint

about the hunger strike. (Id. at 9.) According to Staten, Schultz ignored this

information, and Garceau put Staten on the list to transfer out of CCI in response.

(Id.)

        Staten next turns to defendant Lindsey Walker, whom he alleges has been

retaliating against him since he arrived at CCI on November 26, 2019. (ECF No. 1 at

10.) When Staten was placed on administrative confinement on January 27, 2020,

Walker allegedly made him wait 30 days to receive his television in violation of DAI

policy. (Id.) According to Staten, Walker refused to give him his television or any

other levels of administrative confinement privileges because he had a long history of

staff assaults. (Id.)

        Staten then asserts that defendant Mary Larson “had all the knowledge”

because she knew about Staten’s inmate complaint from May 6, 2020. (ECF No. 1 at

11.) Staten states that Larson was responsible for ensuring that prisoners were safe

but ignored his complaint and thus did not ensure his safety. (Id.) Similarly,

defendant T. Miller, who is a complaint examiner at CCI, “had all the knowledge” and

could have ensured that Staten’s constitutional rights were not violated but chose not

to. (Id. at 12.)




                                       7
        Case 2:20-cv-01009-WED Filed 08/28/20 Page 7 of 19 Document 11
      Staten also alleges that defendant registered nurse Denise Valerius read his

health services request from May 6, 2020, stating that he was on a hunger strike.

(ECF No. 1 at 12.) Valerius responded that Staten would be monitored pursuant to

policy. (Id.) Staten states that he did not see anyone from the health services unit

until May 12, 2020. (Id.) At that time, he saw non-defendant Nurse Gardener, who

ran lab tests. (Id.) When the lab results came back, it showed that Staten had ketones

in his urine and his kidneys were not functioning properly. (Id.) Nurse Valerius never

addressed those issues. (Id.)

      Staten next lists each defendant, and next to each defendant’s name he lists

dates. (ECF No. 1 at 13-14.) But he does not include any details connecting those

dates and defendants to specific incidents. Staten’s allegations then shift back to

Walker, alleging that she allowed non-defendants Officer Randall and Sergeant

Fosshage to deny him his medications on May 27, 2020. (Id. at 14.) As a result, Staten

wrote to defendant Larry Fuchs, the warden, informing him of Walker’s actions,

including that Walker was denying “administrative confinement programming” to

him and other inmates. (Id.) According to Staten, Fuchs did not respond. (Id.)

      Staten also lists the relief he seeks. He asks to be placed in general population;

have his blood sugar checked by a nurse daily; be sent to University of Wisconsin

Madison Hospital for a liver and kidney evaluation; and be transferred to Wisconsin

Resource Center or, in the alternative, Oshkosh Correctional Institution. (ECF No.

1 at 16) He also seeks punitive and compensatory damages. (Id. at 16-17.)




                                      8
       Case 2:20-cv-01009-WED Filed 08/28/20 Page 8 of 19 Document 11
      What appears to be another complaint starts at page 18. It references the first

complaint, making it supplemental in nature, and contains two summary allegations.

First, that “defendants were deliberately indifference [sic] by knowing plaintiff

suffered injury to the kidneys and failing to treat injuries causing extreme chronic

pain and suffering.” (ECF No. 1 at 19.) Second, that unspecified defendants “wrote

plaintiff a fabricated ticket” because Staten filed a complaint “against all defendants.”

(Id.) The relief sought appears to be fundamentally the same as the relief sought in

the original complaint. (Id. at 20-21.)

                                          Analysis

      Because the allegations in Staten’s complaint are vague and require the court

to make several inferences, the court cannot discern what claims Staten is attempting

to bring. While Staten lists several claims at the beginning of his complaint, including

claims under 42 U.S.C. § 1983, the Americans with Disability Act, negligence under

Wis. Stat. § 893.55, malpractice, Eighth Amendment deliberate indifference to

medical needs and First Amendment retaliation (ECF No. 1 at 2), courts cannot

simply accept “abstract recitations of the elements of a cause of action or conclusory

legal statements” as properly pleaded claims. Twombly, 550 U.S. at 570.

      Also, while the court must liberally construe “a pro se complaint ‘however

inartfully pleaded’ . . .[holding it] to ‘less stringent standards than formal pleadings

drafted by lawyers,’” Estelle v. Gamble, 429 U.S. 97, 107 (1976) (quoting Haines v.

Kerner, 404 U.S. 519 , 520-21 (1972)), the complaint still must, on some level, comply

with Federal Rule Civil Procedure 8(a)(2). Rule 8(a)(2) states that a complaint “must




                                      9
       Case 2:20-cv-01009-WED Filed 08/28/20 Page 9 of 19 Document 11
contain . . . a short and plain statement of the claim showing that the pleader is

entitled to relief.” Id. “Rule 8(a) requires parties to make their pleadings

straightforward, so that judges and adverse parties need not try to fish a gold coin

from a bucket of mud.” U.S. ex rel. Garst v. Lockheed-Martin Corp., 328 F.3d 374, 378

(7th Cir. 2003). A pro se plaintiff cannot leave the court “to guess what claims [he]

intends to assert against which defendants.” Dunigan v. St. Clair Cty. Jail Med. Staff,

No. 15-cv-47, 2015 WL 2455505 at *2 (S.D. Ill. May 22, 2015).

      Staten’s allegations appear to fall into five or six different categories. First, he

alleges that the “psychologicals defendants,” Dr. Stange, Dr. Norge, L. Buchanan,

Fitzpatrick, Schultz, Garceau, and Valerius knew about his hunger strike and did

nothing to address it. Most of the allegations against these defendants are vague and

lack detail. For instance, it is unclear who the “psychologicals defendants” are and

how they ignored his hunger strike.

      Staten’s claims against Dr. Stange and Dr. Norge contain slightly more detail

but are no less problematic. He asserts that they did not follow the hunger strike

procedure set forth by DAI policy. (ECF No. 1 at 5.) But that does not state a claim

under 42 U.S.C. § 1983, which only “protects plaintiffs from constitutional violations,

not violations of state laws, or . . . departmental regulations.” Scott v. Edinburg, 346

F.3d 752, 760 (7th Cir. 2003). Staten does not allege anything explaining how Dr.

Stange and Dr. Norge were otherwise deliberately indifferent to his hunger strike.

Similarly, for Buchanan, Fitzpatrick, Schultz, and Garceau, Staten states only that

they knew about his hunger strike but did not care or do anything.




                                      10
       Case 2:20-cv-01009-WED Filed 08/28/20 Page 10 of 19 Document 11
      The only allegations that come close to stating a claim are the allegations

against Nurse Valerius, who Staten alleges knew he was on a hunger strike through

his health services request. (ECF No. 1 at 12.) As a result of filing the health services

request, Staten received lab work, facilitated by a non-defendant nurse. (Id.) Once

the lab work came back showing that there were problems with his kidneys, he

asserts Valerius did nothing. (Id.) But he fails to allege that she knew about his lab

results or that it was her responsibility to address the health issues the lab work

uncovered.

      In the same vein, in what appears to be a supplemental complaint, Staten

alleges that the defendants were deliberately indifferent to his medical needs because

they knew Staten suffered an injury to his kidneys and failed to treat it. (ECF No. 1

at 19.)   Again, though, he fails to specify which defendants were deliberately

indifferent, and the court would have to make too many inferences to link this claim

to any of the named defendants.

      The second set of claims involves the “psychologicals defendants” and Dr.

Stange failing to get him the mental health programming he needs. Again, the court

does not know who the “psychological defendants” are. For Dr. Stange, he asserts

specifically that she intentionally refused to provide him mental health services

because he physically assaults staff members. (ECF No. 1 at 5.) But there is not

enough information for the court to discern whether this claim is intended to be a

deliberate indifference claim, a First Amendment retaliation claim, or both.




                                      11
       Case 2:20-cv-01009-WED Filed 08/28/20 Page 11 of 19 Document 11
      The third category of potential claims concern Staten’s allegations about the

pain in his wrist and back and how he has been waiting over six months to see a nurse

to address this pain. (ECF No. 1 at 8.) This is also the subject of his preliminary

injunction motion addressed below. Staten does not allege who is responsible for

denying him access to the health services unit. Section 1983 “creates a cause of action

based on personal liability and predicated upon fault; thus, liability does not attach

unless the individual defendant caused or participated in a constitutional violation.”

Hildebrant v. Ill. Dep’t of Nat. Res., 347 F.3d 1014, 1039 (7th Cir. 2003) (quoting

Vance v. Peters, 97 F.3d 987, 991 (7th Cir. 1996)). Because § 1983 makes public

employees liable “for their own misdeeds but not for anyone else’s,” Burks v.

Raemisch, 555 F.3d 592, 596 (7th Cir.2009), a plaintiff must specifically allege what

each individual defendant did (or did not do) to violate his constitutional rights.

Staten’s complaint does not do that.

      The fourth potential claim appears to be against Walker for her retaliatory

handling of Staten’s administrative confinement privileges. Specifically, he states

that, by denying him a television contrary to policy, she retaliated against him. (ECF

No. 1 at 10.) However, he never states why she was retaliating against him or what

protected actions he engaged in to warrant retaliation.

      The fifth claim alleges that Mary Larson and T. Miller “had all the knowledge”

because they received his May 6, 2020 inmate complaint, but they failed in their duty

to make sure Staten was safe. (ECF No. 1 at 11.) The complaint does not explain what

“all the knowledge” means, nor does it state what Mary Larson and T. Miller did (or




                                      12
       Case 2:20-cv-01009-WED Filed 08/28/20 Page 12 of 19 Document 11
failed to do) to jeopardize Staten’s safety. Additionally, complaint examiners can only

be held liable under § 1983 if they caused or participated in the conduct that is the

subject of the complaint. See Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011)

(citing George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007)). If their only role was to

review the complaint, then they cannot be held liable. Id.

      Finally, in his supplemental complaint Staten includes a retaliation claim in

which he alleges that he received a fabricated ticket for filing a complaint against all

defendants. Again, this claim does not specify who wrote the fabricated ticket or

provide details about the inmate complaint that allegedly resulted in the ticket.

      In sum, Staten’s complaint contains some information relevant to each claim

he is attempting to bring, but not enough for the court to discern what the claims

actually are. In other words, he provides the puzzle pieces for various claims, but he

fails to put the puzzle together for the court. As such, the complaint violates Fed. R.

Civ. P. 8(a)(2) and fails to state a claim upon which relief can be granted.

      Even if there were discernable claims in Staten’s complaint, it would still not

be acceptable. A plaintiff cannot bring unrelated claims against different defendants

in the same case. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); Fed. R. Civ. P.

18(a) and 20(a)(2). A plaintiff may join multiple defendants in a single case only if the

plaintiff asserts at least one claim against each defendant that arises out of the same

events or incidents and involves questions of law or fact that are common to all the

defendants. Fed. R. Civ. P. 20(a)(2); George, 507 F.3d at 607; Wheeler v. Wexford

Health Sources, Inc., 689 F.3d 680, 683 (7th Cir. 2012) (joinder of multiple defendants




                                      13
       Case 2:20-cv-01009-WED Filed 08/28/20 Page 13 of 19 Document 11
in one case “is limited to claims arising from the same transaction or series of related

transactions”). For example, if a plaintiff has one claim against Defendants A, B, C,

and D and an unrelated claim against Defendants A, B, and E, if the plaintiff wants

to proceed with both claims in the same case Rules 18 and 20 require that he dismiss

defendants C, D, and E. That way, he can proceed against the two defendants (A and

B) who are common to both claims. If the plaintiff wants to pursue claims against

defendants C, D, and E, he must pursue separate lawsuits. To be clear, under Rule

18 Staten can join as many claims as he wants against an opposing party, but in doing

so he must still comply with Rule 20.

      There are at least two, and possibly more, unrelated claims in Staten’s

complaint. The court cannot tell for certain because, as demonstrated above, several

of the claims are missing key details. At minimum it is clear that the claims related

to the hunger strike involve separate and distinct defendants from the retaliation

claim against Lindsay Walker. The court cannot tell if the deliberate indifference

claims for failing to address plaintiff’s wrist and back pain are also unrelated to the

other claims because the court does not know who was involved in denying Staten

health services. Similarly, for the retaliation claim involving the fabricated ticket, the

court cannot discern if it is unrelated because the court does not know which

defendants were involved.

      Generally, when a complaint violates Rules 18 and 20 the court must reject it

“either by severing the action into separate lawsuits or by dismissing the improperly

joined defendants.” Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011) (citing Fed.




                                      14
       Case 2:20-cv-01009-WED Filed 08/28/20 Page 14 of 19 Document 11
R. Civ. P. 21). However, as explained above, Staten’s complaint also suffers from

vague and incomplete allegations in violation of Rule 8. As such, the court will give

Staten the opportunity to amend his complaint. Staten may choose which of the

related claims he wants to bring, and he also must provide clear, short, and plain

statements that will allow the court to understand what claims he is bringing. Staten

must file his amended complaint within twenty-one days of the date of this order. He

may bring the unrelated claims in separate lawsuits if he wishes to do so. If Staten

does not file an amended complaint consistent with the instructions here, the court

will dismiss the complaint for failure to state a claim upon which relief may be

granted.

      When writing his amended complaint Staten should provide the court with

enough facts to answers to the following questions: 1) Who violated his constitutional

rights?; 2) What did each person do to violate his rights?; 3) When did each person

violate his rights?; and, 4) If relevant, where specifically did the violation

happen?Staten’s amended complaint does not need to be long or contain legal

language or citations to statutes or cases, but, as explained above, it does need to

provide the court and each defendant with notice of what each defendant allegedly

did or did not do to violate his constitutional rights.

      The court is enclosing a copy of its complaint form and instructions. Staten

must list in the caption of his amended complaint all of the defendants he is choosing

to bring an action against. He should use the spaces on pages two and three to allege

the key facts that give rise to the claims he wishes to bring, and to describe which of




                                      15
       Case 2:20-cv-01009-WED Filed 08/28/20 Page 15 of 19 Document 11
the named defendants he believes committed the violations that relate to each claim.

If the space is not enough, Staten may use up to five additional sheets of

paper. The amended complaint takes the place of the prior complaint and must be

complete without reference to his prior complaint.

                           Motion for Preliminary Injunction

      Staten also filed a motion for a preliminary injunction to stop the retaliation

against him, to get medical treatment for his wrist and back pain, and to be

transferred to another institution. (ECF No. 2.) A preliminary injunction or

temporary restraining order is “an extraordinary remedy” that a court may grant only

after a “clear showing that the plaintiff is entitled to such relief.” Winter v. Natural

Res. Def. Council, 555 U.S. 7. 22 (2008). To make such a showing, the plaintiff must

demonstrate that 1) his underlying case has some likelihood of success on the merits;

2) no adequate remedy at law exists; and 3) he will suffer irreparable harm without

the injunction. Wood v. Buss, 496 F.3d 620, 622 (7th Cir. 2007). If the plaintiff makes

that showing, then the court must balance the harm to each party and to the public

interest caused by granting or denying the injunction. Id. See also Korte v. Sebelius,

735 F.3d 654 (7th Cir. 2013); Cooper v. Salazar, 196 F.3d 809 813 (7th Cir. 1999).

Injunctive relief is appropriate only if it seeks relief from actions similar to the

plaintiff’s claims in the underlying case. See Devose v. Herrington, 42 F.3d 470, 471

(8th Cir. 1994); Neuroscience, Inc. v. Forrest, No. 12-cv-813, 2013 WL 6331348 at *1

(W.D. Wis. Dec 5, 2013).




                                      16
       Case 2:20-cv-01009-WED Filed 08/28/20 Page 16 of 19 Document 11
      Staten fails to demonstrate that his underlying case has some likelihood of

success on the merits. His motion suffers from many of the same deficiencies that his

complaint suffers from. The court does not know who is responsible for denying him

medical care for his back and wrist pain. It is also unclear who exactly is retaliating

against Staten and why. Additionally, the court cannot grant transfers to a different

institution because it is outside the scope of what the court can order. As such, his

motion for a preliminary injunction is denied.

                                       ORDER

      IT IS THEREFORE ORDERED that Staten’s motion for leave to proceed

without prepaying the filing fee (ECF No. 6) is GRANTED.

      IT IS FURTHER ORDERED that Staten’s motion pay fee for trust account

statement out of release account (ECF No. 7) is DENIED.

      IT IS FURTHER ORDERED that Staten’s motion for screening the

complaint (ECF No. 10) is DENIED as moot.

      IT IS FURTHER ORDERED that Staten may file an amended complaint

that complies with the instructions in this order on or before September 17, 2020.

If Staten files an amended complaint by that date, the court will screen the amended

complaint under 28 U.S.C. § 1915A. If Staten does not file an amended complaint by

September 17, 2020, the court will dismiss this case based on his failure to state a

claim in his original complaint and will issue him a “strike” under 28 U.S.C. § 1915(g).




                                      17
       Case 2:20-cv-01009-WED Filed 08/28/20 Page 17 of 19 Document 11
      IT IS FURTHER ORDERED that the Clerk’s Office mail Staten a blank

prisoner complaint form and a copy of the guide entitled “Answers to Prisoner

Litigants’ Common Questions,” along with this order.

      IT IS FURTHER ORDERED that the agency having custody of Staten shall

collect from his institution trust account the $348.55 balance of the filing fee by

collecting monthly payments from Staten’s prison trust account in an amount equal

to 20% of the preceding month’s income credited to his trust account and forwarding

payments to the Clerk of Court each time the amount in the account exceeds $10 in

accordance with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by

the case name and number assigned to this case. If Staten is transferred to another

county, state, or federal institution, the transferring institution shall forward a copy

of this Order along with his remaining balance to the receiving institution.

      IT IS FURTHER ORDERED that a copy of this order be sent to the officer

in charge of the agency where Staten is confined.

      IT IS FURTHER ORDERED that Staten mail all correspondence and legal

material to:

                           Office of the Clerk
                           United States District Court
                           Eastern District of Wisconsin
                           362 United States Courthouse
                           517 E. Wisconsin Avenue
                           Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the case.




                                      18
       Case 2:20-cv-01009-WED Filed 08/28/20 Page 18 of 19 Document 11
      Staten is further advised that failure to make a timely submission may result

in the dismissal of this case for failure to diligently pursue it. In addition, the parties

must notify the Clerk of Court of any change of address. Staten is reminded that it is

his responsibility to promptly notify the court if he is released from custody or

transferred to a different institution. Staten’s failure to keep the court advised of his

whereabouts may result in the dismissal of this case without further notice.


      Dated at Milwaukee, Wisconsin this 28th day of August, 2020.


                                                BY THE COURT




                                                WILLIAM E. DUFFIN
                                                United States Magistrate Judge




                                      19
       Case 2:20-cv-01009-WED Filed 08/28/20 Page 19 of 19 Document 11
